Citation Nr: 1029556	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than May 29, 2007, for 
the assignment of a 100 percent rating for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to February 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that assigned an increased 100 percent 
rating for PTSD, effective from May 29, 2007.  The Veteran 
disagreed with the effective date assigned.  


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision granted service 
connection for PTSD, rated 50 percent, effective March 17, 2006.  

2.  In correspondence received May 29, 2007, the Veteran sought 
an increased rating for his PTSD; pursuant to that claim, an 
August 2007 rating decision granted an increased rating of 100 
percent for the PTSD, effective May 29, 2007.  

3.  Prior to May 29, 2007, symptoms of PTSD with depression 
warranting a rating in excess of 50 percent were not factually 
shown.  


CONCLUSION OF LAW

An effective date prior to May 29, 2007, for the assignment of a 
100 percent rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.157, 
3.400, 4.130, Diagnostic Code (Code) 9411 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The matter before the Board is a "downstream" issue arising 
from the RO's August 2007 grant of an increased rating (and 
specifically from the effective date assigned).  A February 2008 
statement of the case provided notice on the "downstream" issue 
of an earlier effective date of award.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond.  He has not alleged that 
notice in this case was less than adequate.  

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings; generally, further development of the evidence is not 
necessary unless it is alleged that evidence constructively of 
record is outstanding.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.  
B.	Legal Criteria, Factual Background, and Analysis

The rating criteria for evaluating PTSD are set forth at 
38 C.F.R. § 4.130, Code 9411.  Under this Code, a 100 percent 
rating requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation of time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The effective date of an award of compensation is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
exception to this rule provides that the effective date of an 
award for increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability has occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Consequently, when considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the one year period prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only 
where an increase in disability precedes a claim for an increased 
disability rating.  In other cases, the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  Section 3.400(o)(2) is intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty and is not 
intended to cover situations where a disability worsened 
gradually and imperceptibly over an extended period of time and 
there is no evidence of entitlement to increased evaluation prior 
to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is 
received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Historically, a November 2006 rating decision granted service 
connection for PTSD, rated 50 percent, effective March 17, 2006.  
The Veteran did not appeal this decision, and it became final 
based on the evidence of record at the time.  It is not subject 
to revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a request 
for revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  CUE 
in a prior rating decision is neither alleged, nor raised by the 
record.  

The Board notes that the downstream issue of entitlement to an 
earlier effective date for the increased rating of 100 percent 
encompasses the matter of entitlement to an earlier effective 
date for an intermediate increased rating (i.e. to 70 percent).  

As the Veteran's claim for increase was received on May 29, 2007, 
under governing law and regulations outlined above, the Board 
must review the evidence and determine whether at any time dating 
back to May 29, 2006, entitlement to an increased rating arose, 
i.e., it was factually ascertainable from the record that 
symptoms of the Veteran's PTSD were of sufficient intensity to 
satisfy the schedule criteria for an increased rating.  

On close review of the record, the Board has found no evidence 
that prior to May 29, 2007 symptoms of the Veteran's PTSD were of 
(or approximated) such nature and gravity as to warrant an 
increased rating.  

Significantly, the pertinent evidence dating back to May 29, 2006 
(consisting of VA medical health assessment reports in August, 
September, and October 2006, as well as an October 2006 VA 
examination report), is evidence that was before the RO at the 
time of the November 2006 rating decision.  As the Veteran did 
not timely appeal that rating decision, it is final based on the 
evidence of record at the time (to include the above-mentioned 
mental health assessment reports and the October 2006 examination 
report).  CUE in the November 2006 rating decision has not been 
alleged.  

There is no evidence in the record (not considered in the final 
November 2006 rating decision) that in the year prior to May 29, 
2007 it was factually shown that symptoms of the Veteran's PTSD 
met the schedular criteria for a rating in excess of 50 percent.  
Hence, entitlement to a 100 percent rating (or the lesser 
increased rating of 70 percent) was not shown prior to May 29, 
2007, and an effective date prior to May 29, 2007 for an 
increased rating is not warranted.  

Inasmuch as a clear preponderance of the evidence is against the 
Veteran's claim, the legal provisions stipulating that any 
reasonable doubt is to be resolved in his favor do not apply.  


ORDER

An effective date prior to May 29, 2007, for the assignment of a 
100 percent rating for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


